DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Intended use
2.	Method claim 3 contains the embodiment “…thereby evening the ground surface”.  Said embodiment has not been afforded patentable weight because it simply expresses the intended result of a process step positively recited.  See MPEP at 2111.04.

Claim Objections
3.	The claim listing filed 04 November 2019 has two claims listed as claim 9.  It is respectfully requested to cancel the second claim 9 (herein after “claim 9b”), and amend the claim listing with new claim 28 that is a duplicate of claim 9b1.  The scope of either claim 9 is not indefinite.
	It is also noted that duplicate numbering may lead to inaccuracies on the attached PTO-326 and Index of Claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kontz (US 2016/0040392).
A system, method, and CRM for grading earth at a site (control system and algorithm for grading a worksite; Kontz at title, abstract), the method comprising:
Accessing, from a computer memory coupled to an excavation vehicle (EV), a plurality of target tool paths, each tool path comprising a set of coordinates within a coordinate space of the site representing a portion of earth of the site to be graded (choosing a target tool path from a plurality of 2D/3D tool paths on a predetermined slot of land to be graded; Kontz at 0019, 0022).
Executing, with a computer coupled to the EV, a set of instructions, the executing comprising: positioning a leading edge of a tool of the EV at a depth at or below a ground surface within the site (controlling the edge of the implement at a given orientation and depth relative to the real time location on the surface being graded; Kontz at 0022, 0024, 0025).
Moving the tool over a first distance along the target tool path the earth of the portion of the site (controlling the implement according to predetermined targets over a given distance in the surface being graded; Kontz at 0022, 0024, 0025).
Measuring the ground surface of the site traversed along the target tool path with at least one sensor coupled to the EV (determining if a cleanup pass is necessary at the vehicle after a pass over a given distance on the surface being graded; Kontz at 0022, 0024, 0026, 0033).
Responsive to the measurement indicating that the ground surface of the site traversed along the target tool path is uneven moving the tool over the first distance one or more additional times (generating a cleanup pass if necessary in the slot cut based on real time data; Kontz at 0033, 0034).

Regarding claim 2, Kontz discloses wherein the depth is set to a shallow or zero depth relative to an average ground plane of a portion of the site (profile 152; Kontz at 0027).

Regarding claim 3, Kontz discloses wherein moving the tool over a first distance along the target tool path further comprises pushing dirt over the first distance within the site to move the dirt from high points to low points thereby evening the ground surface (pushing dirt in areas where gaps need to be filled (Kontz at Fig. 4, 0019, 0034).

Regarding claim 4, Kontz discloses wherein the execution of the set of the set of instructions further comprises: positioning the leading edge of the tool at an offset height different from the depth; and moving the tool over a second distance along a second target tool path to grade a different portion of the site (implement will be controlled at various target positions as programmed; Kontz at 0022).

Regarding claim 6, Kontz discloses recording, with a sensor mounted to the EV, a movement of the tool over an actual tool path in response to the carrying out of the target tool path, the actual tool path having an associated set of coordinates that differs from the set of 

Regarding claim 7, Kontz discloses generating, with the computer, a comparison between the sets of coordinates of the actual and target tool paths; and responsive to the comparison indicating a threshold difference between the sets of coordinates, executing the set of instructions to repeat the carrying out of the target tool path (deviations from target recorded and determination of cleanup pass will be made; Kontz at 0025, 0033).

Regarding claim 8, Kontz discloses wherein while the tool is moved along the distance, the set of instructions further comprises: estimating a volume of earth moved by the tool without interrupting the movement of the tool along the distance (estimated remaining volume moved, earth moved in a given pass; Kontz at 0024, 0026, 0033).

Claim Objections
Claims 5, 9a, 9b-17, 20, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 21, 22, 24, and 25 are objected due to dependency on their respective claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        15 April 2021




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original numbering of the claims must be preserved.  Renumbering all claims past the first claim 9 (herein after “claim 9a”) would ruin the original numbering of the claims.